DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (1-14 and newly added claims 45-68) in the reply filed on 4/19/2021 is acknowledged. Although applicant states that the election is with traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Patterned conductive coating for surface of an opto-electronic device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 11-14 and 45-68 are rejected under 35 U.S.C. 103 as being unpatentable over Helander (US 2015/0287846), hereinafter Helander, in view of Oggioni (2016/0307874), hereinafter Oggioni.

Regarding claims 1-4 and 11, Helander teaches an opto-electronic device (para 76) comprising: 
a substrate (100, para 88) including a first region (region covered by 302 and 602, para 92) and a second region (region where 504 is located, this region is exposed 
a conductive coating (504 of Figure 7 or 9, noting that 504 is equivalent of 304 described in para 88) covering the second region of the substrate (100), wherein the first region of the substrate is exposed from the conductive coating (504), and 
an edge (leftside or riightside edge in orientation of Figure 9) of the conductive coating (504) adjacent to the first region of the substrate  wherein (as recited in claim 11) the conductive coating includes magnesium (para 153; also see para 90, especially 1st sentence and para 99) . 
Helander does not teach that the edge of the conductive coating adjacent to the first region of the substrate has a contact angle that is “greater than 20 degrees” (as recited in claim 1), or “greater than 50 degrees” (as recited in claim 2), or greater than 90 degrees” (as recited in claim 3), or greater than 50 degrees” (as recited in claim 4).. However, Helander teaches that it is desirable to increase the bonding strength of the conductive coating (para 153 describes increases bonding strength of a conductive coating of “magnesium” by using “adhesive promoting layer”) and Oggioni teaches that in general, an increase in bonding strength means a higher contact angle. More specifically, Oggioni teaches in the context of metal (such as solder) adhesion to two different surfaces that a phobic surface (i.e. a surface that does not promote adhesion of the metal) provides a lower degree of wetting (wettability) for the metal to be adhered, i.e. the phobic surfaces have a significantly larger contact angle for the metal to be adhered than philic surfaces; i.e. those that promote adhesion (para 42 of Oggioni). Given that contact angle of a coating with the surface material on which it is "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Helander so that the  edge of the conductive coating adjacent to the first region of the substrate (i.e. the boundary beyond which good adhesion is undesirable) has a contact angle that is large to reduce wettability, such as a contact angle that is “greater than 20 degrees” (as recited in claim 1), or “greater than 50 degrees” (as recited in claim 2), or greater than 90 degrees” (as recited in claim 3), or greater than 50 degrees” (as recited in claim 4).. The ordinary artisan would have been motivated to modify Helander at least for the purpose of selectively increasing adhesion of a conductive coating in specific desired region and reducing it elsewhere on that surface, while also increasing performance and oxidation resistance of the conductive coating, when the conductive coating comprises magnesium and is used as a cathode (see Helander, para 155, especially last sentence).

Regarding claim 7, Helander (refer to Figure 9) teaches the opto-electronic device of claim 1, further comprising a nucleation inhibiting coating (602 described as “organic coating” in para 92 which prevents nucleation of Mg on the first surface – see para 93) 

Regarding claims 8-9, Helander (refer to Figure 9) teaches the opto-electronic device of claim 7, wherein the nucleation inhibiting coating includes 3-(4-biphenyl)-4-phenyl-5-tert-butylphenyl-1,2,4-triazole (TAZ) – see para 76. Note that the nucleation inhibiting coating (602) includes an organic compound ((para 92), that the organic material may comprise materials commonly used as active layer of organic photovoltaic devices (para 95), and further lists such materials (listed in para 76) include 3-(4-biphenyl)-4-phenyl-5-tert-butylphenyl-1,2,4-triazole (TAZ), which is also recited in claims 8 and 9.

Regarding claim 11, Helander (refer to Figure 9) teaches the opto-electronic device of claim 1, wherein the conductive coating includes magnesium (para 90, especially 1st sentence; also see para 99). 

Regarding claim 12, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 1, wherein the first region of the substrate includes an emissive region (corresponding to 1008 of Figure 10, see para 111, noting that 1008 extends beyond the region of 1002 both on the left and right side in Figure 10; i.e. is present in the first region), and the second region (region of Mg cathode layer, shown as 504 in Figure 9 and implemented as1002 in opto-electronic device of Figure 10- - see para 112) of the substrate includes a non-emissive region (i.e. 1002 is a cathode). 

Regarding claim 13, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 1, wherein the opto-electronic device is an organic light emitting diode (OLED) device (as the light emitting layer 1008 is described as comprising CBP in para 111, wherein CBP material examples are described in para 109, which are all organic materials). 

Regarding claim 14, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 13, wherein the substrate (comprising all layers shown in Figure 10 except 1002 - see para 110) includes at least one organic layer (1008, see para 109 and 111) and an electrode (described as “fullerene” in para 112), the electrode is disposed over the organic layer, and the conductive coating (104, which is described as “anode’ in para 110) is disposed over the electrode (para 112). 

Regarding claims 45-47, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 7, wherein the nucleation inhibiting coating (602 – see para 92) comprises a polymeric material (as recited in claim 45), wherein the polymeric material is a fluoropolymer (as recited in claim 46) and wherein (as recited in claim 47), the fluoropolymer may be PTFE (para 95).

Regarding claims 48-50, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 7,including that the nucleation inhibiting coating (602) includes an organic compound ((para 92), that the organic material may comprise materials 

Regarding claims 51-56, 58-61 and 62 (which depends on claim 48) to 66, they further recite features of essentially the materials shown in para 76 and 95. The materials described by Helander are substantially the same as those described in applicant’s specification and the details of the structure are inherent.

Regarding claim 57, Helander (refer to Figure 9-10) teaches the opto-electronic device of claim 7,including that the nucleation inhibiting coating (602) includes an organic compound ((para 92), that the organic material may comprise materials commonly used as active layer of organic photovoltaic devices (para 95), and further lists such materials such as 3-(4-biphenyl)-4-phenyl-5-tert-butylphenyl-1,2,4-triazole (TAZ) – see para 76 and PTFE (para 95), wherein the at least one terminal moiety comprises a tert-butylphenyl moiety typically represented by the structures 1-e to 1-f (note that no specific structures 1-e to 1-f have not been shown in the claims).



Regarding claims 67-68, they read on PTFE material disclosed in para 95 which has a fluorine moiety with a substituent group that comprises fluorine.

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Helander, and Oggioni, as applied to claim 1, and further in view of Seko (US 2012/0235169), hereinafter Seko.

Regarding claims 5-6, Helander teaches opto-electronic device of claim 1, but does not specifically state that a thickness of the conductive coating “tapers towards the edge of the conductive coating” (as recited in claim 5) or that the conductive coating “tapers with a convex or concave profile adjacent to the edge of the conductive coating” (as recited in claim 6). Seko (refer to Figure 2) teaches that relationship between contact angle and shape of meniscus (para 69), while providing an example of how to modify a specific shape by adjusting the contact angle (para 71). In other words, the claimed shapes of conductive coating at edges as recited in claims 5 and 6, are a known results effective variable and their dependence on contact angle is also known (as explained above).  As such, the recitations of claims 5-6 are another way of saying that the edge of the conductive coating adjacent to the first region of the substrate has a contact angle that is higher than the contact angle region of the conductive coating, which follows from 

Regarding claim 10, Helander (refer to Figure 9) teaches the opto-electronic device of claim 7, but does not teach the exact material listed for claim 10.  However, the material (a) appears substantially similar to 1,3,5-tris-(N-phenylbenzimidazole-2-yl)-benzene (TPBi) and materials (b) and (c) appear substantially similar to 3-(4-biphenyl)-4-phenyl-5-tert-butylphenyl-1,2,4-triazole (TAZ) – see para 76. Further, it has already been established that tailoring of contact angle and shape of meniscus are results effective variables (see rejection of claims 5-6) and it is known that material type is also a variable in determining contact angle. Thus, the rejection of claim 10 is similar to that of claims 5-6. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Helander so that the nucleation inhibiting material is tailored to include the missing limitations of claim 10 outlined above.  The ordinary artisan would have been motivated to modify Helander for at least the purpose of tailoring the contact angle to achieve a target bond strength for a specific material combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.